DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, drawn to claims 1-4, 6-8, 10-11, 15-16, 18, and 20 in the reply filed on 26 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 29, 35-36, 39, 41, and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 August 2022 as noted above.
Additionally, as remarked by Applicant in the first page, last paragraph, and second page, first paragraph of the remarks filed 26 August 2022, new claims 48-53, recite limitations similar to claim 1 with added limitations of other dependent claims and are also hereby considered along with the rest of group I as indicated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. US PG-PUB 2013/0180321 A1 (hereafter Shinohara), prior art of record as indicated on the IDS filed 4 November 2020 as being the English equivalent of CN 103175767 listed as cite #1 under “Foreign Patent Documents”, in view of Caldow et al. US PG-PUB 2014/0339415 A1 (hereafter Caldow), prior art of record as indicated on the IDS filed 4 November 2020, and Romero-Nochebuena et al. US PG-PUB 2009/0143503 A1 (hereafter Romero).
As to claim 1: Shinohara discloses a particle concentration analyzing system (see fig. 1) adapted to count a particle concentration in a sample fluid (¶ 23 notes that the apparatus 100 counts particles in a concentration of a gas that may be atmospheric or exhaust gas and is considered to be a sample fluid in accordance with Applicant’s as-filed specification ¶ 19), comprising:
a working fluid tank adapted to contain a working fluid (¶ 23 - while not explicitly depicted, the working liquid, such as an alcohol as disclosed, must be stored in a location and this location is considered to be a working fluid tank that is adapted to contain a working fluid);
	a sample fluid input (11a; see fig. 1) configured to receive the sample fluid to be analyzed (¶ 24);
	a condensation particle counter (100; fig. 1) comprising a fluid saturation chamber (2; fig. 1 and see ¶ 23) configured to saturate an ambient air with the working fluid (¶ 23), a condenser (3; fig. 1) configured to condense the working fluid saturated ambient air from said fluid saturation chamber onto the sample fluid (¶ 28), and an optical particle counter (4; fig. 1) configured to count sample particles present in the sample fluid (¶ 29); and
	an electronic control unit responsive to said optical particle counter to count sample particles present in the sample fluid (¶ 29; although not depicted, the disclosure refers to a data processing part that counts droplets of the working liquid and is thus considered to be equivalent to an electronic control unit responsive to said optical particle counter to count sample particles present in the sample fluid).
	Shinohara does not explicitly teach:
	a working fluid pump adapted to transfer the working fluid from said working fluid tank to said fluid saturation chamber.
	Caldow teaches a working fluid pump adapted to transfer the working fluid from a working fluid tank to a fluid saturation chamber (the pump disclosed in ¶ 35 transfers working fluid from a tank, such as the fill bottle disclosed in ¶ 27, to a fluid saturation chamber, such as the portion where saturation occurs in the CPC 240A disclosed in ¶ 30).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shinohara by including a working fluid pump adapted to transfer working fluid from the working fluid tank as disclosed in Shinohara ¶ 23 to a fluid saturation chamber because such a pump may be a portion of a manifold assembly that can reduce the number of tubes required for operation of a particle sizing system, such as suggested in Caldow ¶ 35.
	Shinohara as modified by Caldow does not explicitly teach:
	a fluid level sensor disposed inside said fluid saturation chamber;
	and said electronic control unit responsive to said fluid level sensor to control said working fluid pump to automatically fill said fluid saturation chamber with working fluid in response to information from said fluid level sensor regarding working fluid level in said fluid saturation chamber.
	Romero teaches a fluid level sensor (23; see fig. 1 and ¶ 49);
	and an electronic control unit (28; see ¶ 49) responsive to said fluid level sensor to control a working fluid pump (26; see ¶ 49) to automatically fill a tank with a fluid in response to information from said fluid level sensor regarding working fluid level (¶ 49 notes that the level float 23 may be utilized in conjunction with the processor 28 to fill a reservoir via the action of pump 26 that fills either mixing tank 14 or holding tank 25).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Shinohara as modified by Caldow by including a fluid level sensor disposed inside said fluid saturation chamber and modifying the electronic control unit of Shinohara to be responsive to said fluid level sensor to control the working fluid pump to automatically fill said fluid saturation chamber with working fluid in response to information from said fluid level sensor regarding working fluid level in said fluid saturation chamber because such electronic control can obviate requiring a human operator to interact with the system when the fluid level in the working fluid tank of Shinohara is lower than a set amount and thus improves the flexibility of the device by allowing it to refill said tank autonomously, such as suggested in Romero ¶ 51 and 52.

As to claim 2: Shinohara as modified by Caldow and Romero teaches the particle concentration analyzing system of claim 1, wherein said working fluid tank (¶ 23 of Shinohara - while not explicitly depicted, the working liquid, such as an alcohol as disclosed, must be stored in a location and this location is considered to be a working fluid tank), said working fluid pump (the pump disclosed in ¶ 35 of Caldow), said sample fluid input (11a of Shinohara; see fig. 1), said condensation particle counter (100 of Shinohara; fig. 1), and said electronic control unit (the data processing portion referred to in ¶ 29 of Shinohara) are interconnected as an assembly (each of the components are integrated into the system depicted in fig. 1 of Shinohara) and adapted to count particles in the sample fluid (see Shinohara ¶ 29 regarding the changing of light intensity being correlated to particle counting as disclosed).


As to claim 51: Shinohara discloses a method for analyzing particle concentrations in a fluid sample (¶ 23 notes that the apparatus 100 counts particles in a concentration of a gas that may be atmospheric or exhaust gas and is considered to be a sample fluid in accordance with Applicant’s as-filed specification ¶ 19) with a particle concentration analyzing system (see fig. 1) having a working fluid tank (¶ 23 - while not explicitly depicted, the working liquid, such as an alcohol as disclosed, must be stored in a location and this location is considered to be a working fluid tank), a sample fluid input (11a; see fig. 1) to receive the sample fluid to be analyzed (¶ 24), a condensation particle counter (100; fig. 1) with a fluid saturator block  (2; fig. 1 and see ¶ 23), a condenser (3; fig. 1), and an optical particle counter (4; fig. 1); said method comprising:
	directing a flow of ambient air into the fluid saturator block (¶ 23);
	saturating the ambient air with the working fluid with the fluid saturator block that is configured to saturate the ambient air with the working fluid to produce a saturated fluid flow (¶ 23 regarding the saturation of sampled air);
transporting a mixture of the saturated fluid from the fluid saturator block and the sample fluid from the sample fluid input into the condenser (¶ 28 regarding the flow along the condenser pipes);
condensing the saturated fluid onto sample particles in the sample fluid with the condenser to grow the sample particles, wherein the condenser is configured to condense the saturated fluid from the fluid saturator block on the sample fluid (¶ 28 regarding the condensation of particles that are passed into the condenser as disclosed);
transporting the grown sample particles through the particle counter (¶ 29);
counting the grown sample particles with the particle counter, which is configured to count sample particles present in the sample fluid (¶ 29 regarding the light intensity utilized to count the grown particles);
receiving information from the particle counter at the electronic control unit, which is in electronic communication with the particle counter (¶ 29 regarding the signals processed at the data processing portion in response to the particles being counted); and
determining a concentration of the sample particles of the sample fluid with the electronic control unit (¶ 23 notes that after the particles are counted, such as further disclosed in ¶ 29, the concentration of the sample particles of the sampled fluid is determined by the electronic control unit).
Shinohara does not explicitly teach:
a working fluid pump; and
	pumping a working fluid from the working fluid tank to the saturator block with the working fluid pump.

	Caldow teaches pumping a working fluid from a working fluid tank to a fluid saturation chamber with a working fluid pump (the pump disclosed in ¶ 35 transfers working fluid from a tank, such as the fill bottle disclosed in ¶ 27, to a fluid saturation chamber, such as the portion where saturation occurs in the CPC 240A disclosed in ¶ 30).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shinohara by pumping a working fluid from the working fluid tank to the saturator block with the working fluid pump because such a pump may be a portion of a manifold assembly that can reduce the number of tubes required for operation of a particle sizing system, such as suggested in Caldow ¶ 35.
	Shinohara as modified by Caldow does not explicitly teach:
	a fluid level sensor disposed inside said fluid saturation chamber;
	and the electronic control unit controlling the working fluid pump to automatically fill said fluid saturator block with working fluid in response to information from the fluid level sensor regarding working fluid level in said fluid saturator block, wherein the electronic control unit is responsive to control the working fluid pump.
	Romero teaches a fluid level sensor (23; see fig. 1 and ¶ 49);
	and an electronic control unit (28; see ¶ 49) automatically filling a tank with a fluid in response to information from said fluid level sensor regarding working fluid level (¶ 49 notes that the level float 23 may be utilized in conjunction with the processor 28 to fill a reservoir via the action of pump 26 that fills either mixing tank 14 or holding tank 25), wherein the electronic control unit is responsive to said fluid level sensor to control a working fluid pump (26; see ¶ 49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Shinohara as modified by Caldow by including a fluid level sensor disposed inside said fluid saturation chamber; and the electronic control unit controlling the working fluid pump to automatically fill said fluid saturator block with working fluid in response to information from the fluid level sensor regarding working fluid level in said fluid saturator block, wherein the electronic control unit is responsive to control the working fluid pump because such electronic control can obviate requiring a human operator to interact with the system when the fluid level in the working fluid tank of Shinohara is lower than a set amount and thus improves the flexibility of the device by allowing it to refill said tank autonomously, such as suggested in Romero ¶ 51 and 52.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. US PG-PUB 2013/0180321 A1 (hereafter Shinohara), prior art of record as indicated on the IDS filed 4 November 2020 as being the English equivalent of CN 103175767 listed as cite #1 under “Foreign Patent Documents”, in view of Caldow et al. US PG-PUB 2014/0339415 A1 (hereafter Caldow), prior art of record as indicated on the IDS filed 4 November 2020, and Romero-Nochebuena et al. US PG-PUB 2009/0143503 A1 (hereafter Romero) as applied to claim 1 above, and further in view of Vandersleen et al. US PG-PUB 2014/0172315 A1 (hereafter Vandersleen).
As to claim 3: Shinohara as modified by Caldow and Romero teaches all of the limitations of the claimed invention as described above regarding claim 1, including a particle concentration analyzing system (fig. 1 of Shinohara), but does not explicitly teach:
a positive sensitive switch configured to automatically disable said analyzing system when said analyzing system is not properly positioned, said position dependent switch comprises a three-axis accelerometer.
Vandersleen teaches a position sensitive switch configured to automatically disable an analyzing system when said analyzing system is not properly positioned (¶ 47; the hardware that carries out the disabling of the testing of the analyzer disclosed therein is considered to be a position sensitive switch because it uses results of the angle of the analyzer sent by an accelerometer), said position dependent switch comprises a three-axis accelerometer (the accelerometer to determine whether the angle of the analyzer as disclosed in ¶ 47 is considered to be a three-axis accelerometer because it must be capable of measuring any angle from the proper orientation as disclosed in order to carry out disabling of the testing by the analyzer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Shinohara as modified by Caldow and Romero by including a positive sensitive switch configured to automatically disable said analyzing system when said analyzing system is not properly positioned, said position dependent switch comprises a three-axis accelerometer, because corrective actions can then be taken when spatial orientation of the analyzer is important, such as suggested in Vandersleen ¶ 52, and this could be useful to the particle counting analyzer system of Shinohara because an improper orientation could, for instance, cause particle number count to be improperly counted by altering particle trajectories on the way to the optical counting portion or by altering the reading of the fluid level sensor that automatically supplies the working fluid when needed. In either of these scenarios, the system could suppress the count results as suggested in ¶ 52 of Vandersleen until corrective action is taken that results in the proper orientation of the analyzer system.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. US PG-PUB 2013/0180321 A1 (hereafter Shinohara), prior art of record as indicated on the IDS filed 4 November 2020 as being the English equivalent of CN 103175767 listed as cite #1 under “Foreign Patent Documents”, in view of Caldow et al. US PG-PUB 2014/0339415 A1 (hereafter Caldow), prior art of record as indicated on the IDS filed 4 November 2020, and Romero-Nochebuena et al. US PG-PUB 2009/0143503 A1 (hereafter Romero) as applied to claim 1 above, and further in view of Kim et al. US PG-PUB 2006/0266133 A1 (hereafter Kim).
As to claim 4: Shinohara as modified by Caldow and Romero teaches all of the limitations of the claimed invention as described above regarding claim 1, including a particle concentration analyzing system (fig. 1 of Shinohara) including a condenser (3 of Shinohara; see fig. 1), but does not explicitly teach the system further comprising:
a sampling probe for insertion into a vehicle exhaust pipe and a sampling line coupled at one end to said sampling probe and removably coupled at an opposite end to said sample fluid input upstream of said condenser, said sampling line is in fluid communication with said sample fluid input and said sampling probe.
Kim teaches a sampling probe (12; see ¶ 45) for insertion into a vehicle exhaust pipe (¶ 48 notes that the probe 12 and exhaust pipe 140 are connected to one another as shown in fig. 2 and therefor the probe 12 is considered to be suitable “for insertion” into said pipe 140) and a sampling line coupled at one end to said sampling probe (the portion of the exhaust pipe that has the holes 140a as disclosed in ¶ 49 is considered to be a sampling line) and removably coupled at an opposite end to said sample fluid input upstream of said condenser, said sampling line is in fluid communication with said sample fluid input and said sampling probe (¶ 42; when connected in the manner disclosed, the sampling probe is considered to be removably coupled at an opposite end to the sample fluid input upstream of the condenser of the particle counter 14 [that is considered in combination equivalent to that disclosed in Shinohara] and the sampling line 16 is in fluid communication with the sample fluid input therein and the probe 12 in order to sample and direct the flow to the particle counter 14 as also suggested in ¶ 42).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to further modify Shinohara as modified by Caldow and Romero to include a sampling probe for insertion into a vehicle exhaust pipe and a sampling line coupled at one end to said sampling probe and removably coupled at an opposite end to said sample fluid input upstream of said condenser, said sampling line is in fluid communication with said sample fluid input and said sampling probe because such a construction is an art recognized means of achieving the useful and predictable benefit of being able to utilize a sampling probe to measure the air quality of a sample portion of air such as suggested in ¶ 10 of Kim.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. US PG-PUB 2013/0180321 A1 (hereafter Shinohara), prior art of record as indicated on the IDS filed 4 November 2020 as being the English equivalent of CN 103175767 listed as cite #1 under “Foreign Patent Documents”, in view of Caldow et al. US PG-PUB 2014/0339415 A1 (hereafter Caldow), prior art of record as indicated on the IDS filed 4 November 2020, and Romero-Nochebuena et al. US PG-PUB 2009/0143503 A1 (hereafter Romero) as applied to claim 1 above, and further in view of Wang et al. US PG-PUB 2017/0299487 A1 (hereafter Wang).
As to claim 6: Shinohara as modified by Caldow and Romero teaches all of the limitations of the claimed invention as described above regarding claim 1, including a condensation particle counter (100 of Shinohara; fig. 1) and an electronic control unit (¶ 29 of Shinohara; although not depicted, the disclosure refers to a data processing part that counts droplets of the working liquid and is thus considered to be equivalent to an electronic control unit), but does not explicitly teach the particle concentration analyzing system further comprising:
an integrated ejector diluter upstream of said condensation particle counter and a dilution pump upstream of said ejector dilutor, said ejector diluter configured to dilute the concentration of sample particles in a fluid sample at a pre-determined dilution ratio prior to the sample fluid entering said condensation particle counter, said ejector and said dilution pump in electronic communication with said electronic control unit.
Wang teaches an integrated ejector diluter (122; ¶ 25) upstream of a particle counter (130; see fig. 1 and details in ¶ 30) and a dilution pump (118; fig. 1 and see ¶ 25) upstream of said ejector dilutor (see fig. 1 and ¶ 25), said ejector diluter configured to dilute the concentration of sample particles in a fluid sample at a pre-determined dilution ratio prior to the sample fluid entering said condensation particle counter (see ¶ 25 and 28), said ejector and said dilution pump in electronic communication an electronic control unit (while not explicitly described; the ejector 122 and dilution pump 118 must necessarily be connected to an electronic control unit in order to function to carry out the operations such as those disclosed in ¶ 25 and 28).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to further modify Shinohara as modified by Caldow and Romero to include an integrated ejector diluter upstream of said condensation particle counter and a dilution pump upstream of said ejector dilutor, said ejector diluter configured to dilute the concentration of sample particles in a fluid sample at a pre-determined dilution ratio prior to the sample fluid entering said condensation particle counter, said ejector and said dilution pump in electronic communication with said electronic control unit because such a construction that includes the aforementioned dilution may prevent saturation that can cause erroneous readings of particle count such as noted in Wang ¶ 6 and further in ¶ 28.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. US PG-PUB 2013/0180321 A1 (hereafter Shinohara), prior art of record as indicated on the IDS filed 4 November 2020 as being the English equivalent of CN 103175767 listed as cite #1 under “Foreign Patent Documents”, in view of Caldow et al. US PG-PUB 2014/0339415 A1 (hereafter Caldow), prior art of record as indicated on the IDS filed 4 November 2020, and Romero-Nochebuena et al. US PG-PUB 2009/0143503 A1 (hereafter Romero) and Wang et al. US PG-PUB 2017/0299487 A1 (hereafter Wang) as applied to claim 6 above, and further in view of Bates US PG-PUB 2012/0222495 A1 (hereafter Bates).
As to claim 7: Shinohara as modified by Caldow, Romero, and Wang teaches all of the limitations of the claimed invention as described above regarding claim 6, including an analyzing system (the system 100 of Shinohara as modified by Caldow, Romero, and Wang; see the above rejection of claim 6 regarding the combination therein being considered to teach all of the limitations of claims 1 and 6), but does not explicitly teach the particle concentration analyzing system further comprising:
a differential pressure sensor disposed along a flow path of said analyzing system configured to determine a pressure differential in said analyzing system.
Bates teaches a particle sensor (fig. 1 and see, e.g., ¶ 70) with a differential pressure sensor (120; see ¶ 59 which notes that such a sensor may be embodied by any pressure with sufficient accuracy to detected a desired pressure difference) disposed along a flow path of an analyzing system configured to determine a pressure differential in said analyzing system (see fig. 2 regarding the depiction of the differential pressure sensor 120 being disposed along a flow path as disclosed in ¶ 71; the sensor 120 measures the pressure drop as disclosed in ¶ 81).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Shinohara as modified by Caldow, Romero, and Wang by including a differential pressure sensor disposed along a flow path of said analyzing system configured to determine a pressure differential in said analyzing system because such differential pressure sensors may be utilized in flow systems in place of more expensive sensors because flow rate and measured differential pressure are correlated as noted in Bates ¶ 81 and thus a small change in flow can be detected as a somewhat larger change in pressure as further noted in Bates ¶ 82. Accordingly, the addition of such a differential pressure would allow an operator of the apparatus of Shinohara to monitor for flow rate changes in a reliable and relatively inexpensive manner.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. US PG-PUB 2013/0180321 A1 (hereafter Shinohara), prior art of record as indicated on the IDS filed 4 November 2020 as being the English equivalent of CN 103175767 listed as cite #1 under “Foreign Patent Documents”, in view of Caldow et al. US PG-PUB 2014/0339415 A1 (hereafter Caldow), prior art of record as indicated on the IDS filed 4 November 2020, and Romero-Nochebuena et al. US PG-PUB 2009/0143503 A1 (hereafter Romero) as applied to claim 1 above, and further in view of Osborne et al. US PG-PUB 2004/0140327 A1 (hereafter Osborne).
As to claim 10: Shinohara as modified by Caldow and Romero teaches all of the limitations of the claimed invention as described above regarding claim 1, including a working fluid tank (¶ 23 of Shinohara - while not explicitly depicted, the working liquid, such as an alcohol as disclosed, must be stored in a location and this location is considered to be a working fluid tank) and a condensation particle counter (100 of Shinohara; see fig. 1), but does not explicitly teach:
wherein said working fluid tank is self-contained and removable from said condensation particle counter, said working fluid tank is sealed, such that it does not leak when moved.
Osborne teaches a working fluid tank (22; fig. 1 and see ¶ 28) that is self-contained (see fig. 1 and ¶ 27 which notes that the tank may be removably mounted and is therefore considered to be self-contained because it is not necessarily mounted) and removable (¶ 27), said working fluid tank is sealed (¶ 28), such that it does not leak when moved (¶ 28 notes that the working fluid chamber is securely and completely sealed by a diaphragm and thus is considered to prevent leaks when moved).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the working fluid tank of Shinohara such that said working fluid tank is self-contained and removable from said condensation particle counter, said working fluid tank is sealed, such that it does not leak when moved because such a construction for the working fluid tank allows for the tank to be serviced if necessary as suggested in Osborne ¶ 27 and can prevent leaks by using diaphragms to seal the tank as further noted in Osborne ¶ 28.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. US PG-PUB 2013/0180321 A1 (hereafter Shinohara), prior art of record as indicated on the IDS filed 4 November 2020 as being the English equivalent of CN 103175767 listed as cite #1 under “Foreign Patent Documents”, in view of Caldow et al. US PG-PUB 2014/0339415 A1 (hereafter Caldow), prior art of record as indicated on the IDS filed 4 November 2020, Romero-Nochebuena et al. US PG-PUB 2009/0143503 A1 (hereafter Romero), and Osborne et al. US PG-PUB 2004/0140327 A1 (hereafter Osborne) as applied to claim 10 above, and further in view of Ulevicius et al. US PG-PUB 2009/0031828 A1 (hereafter Ulevicius).
As to claim 11: Shinohara as modified by Caldow, Romero, and Osborne teaches all of the limitations of the claimed invention as described above regarding claim 10, including a working fluid tank (¶ 23 of Shinohara - while not explicitly depicted, the working liquid, such as an alcohol as disclosed, must be stored in a location and this location is considered to be a working fluid tank), but does not explicitly teach wherein:
said working fluid tank comprises a water absorbing material for preventing contamination or deterioration of the working fluid.
Ulevicius teaches that condensation particle counters may comprise a water absorbing material (21a; see ¶ 33) for preventing contamination or deterioration of the working fluid (because the lining 21a is disclosed as being capable of absorbing and/or conveying liquid as noted in ¶ 33, it is considered to be capable of preventing contamination or deterioration of another fluid or portion of the apparatus in which it is disposed because any of the contaminants present in the water will also be absorbed therewith).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Shinohara as modified by Caldow, Romero, and Osborne such that the working fluid tank of Shinohara as disclosed in ¶ 23 comprises a water absorbing material for preventing contamination or deterioration of the working fluid because such absorption can prevent erroneous fluid from mixing with the working fluid which could interfere with an accurate particle count at the optical counting portion of Shinohara by inadvertently introducing nucleation sites for particles to grow upon which are present in water rather than from the sample portion and thus could lead to a measurement of particles that is higher than it should be for an accurate measurement.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. US PG-PUB 2013/0180321 A1 (hereafter Shinohara), prior art of record as indicated on the IDS filed 4 November 2020 as being the English equivalent of CN 103175767 listed as cite #1 under “Foreign Patent Documents”, in view of Caldow et al. US PG-PUB 2014/0339415 A1 (hereafter Caldow), prior art of record as indicated on the IDS filed 4 November 2020, and Romero-Nochebuena et al. US PG-PUB 2009/0143503 A1 (hereafter Romero) as applied to claim 1 above, and further in view of Hopke 2008/0152547 A1 (hereafter Hopke), prior art of record as indicated on the IDS filed 4 November 2020.
As to claim 16: Shinohara as modified by Caldow and Romero teaches all of the limitations of the claimed invention as described above regarding claim 1, including a condensation particle counter (100 of Shinohara; see fig. 1), but does not explicitly teach the particle concentration analyzing system further comprising:
a solvent recovery system configured to recover working fluid from an exhaust flow of the sample fluid exhausted from said condensation particle counter after passing through said optical particle counter, said solvent recovery system returns recovered working fluid to said working fluid tank to be reused in said particle concentration analyzing system.
Hopke teaches a solvent recovery system configured to recover working fluid from an exhaust flow of a sample fluid exhausted from a condensation particle counter after passing through the particle counting portion, said solvent recovery system returns recovered working fluid to a working fluid tank to be reused in a particle concentration analyzing system (see ¶ 80 which discloses a working fluid recovery device 260 that is located downstream of a particle detecting device 226 and which collects working fluid that condenses after passing a particle detecting device to return the recovered working fluid to a working fluid tank to be reused in a  particle concentration analyzing system as disclosed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further Shinohara as modified by Caldow and Romero by including a solvent recovery system configured to recover working fluid from an exhaust flow of the sample fluid exhausted from said condensation particle counter after passing through said optical particle counter, said solvent recovery system returns recovered working fluid to said working fluid tank to be reused in said particle concentration analyzing system because working fluid would instead be lost which can be harmful if it enters the environment and is also not cost effective if simply lost rather than being recovered to be reused in the particle concentration analyzing system, such as suggested in Hopke ¶ 83.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. US PG-PUB 2013/0180321 A1 (hereafter Shinohara), prior art of record as indicated on the IDS filed 4 November 2020 as being the English equivalent of CN 103175767 listed as cite #1 under “Foreign Patent Documents”, in view of Caldow et al. US PG-PUB 2014/0339415 A1 (hereafter Caldow), prior art of record as indicated on the IDS filed 4 November 2020, and Romero-Nochebuena et al. US PG-PUB 2009/0143503 A1 (hereafter Romero) as applied to claim 1 above, and further in view of Chen et al. US PG-PUB 2019/0195765 A1 (hereafter Chen).
As to claim 25: Shinohara as modified by Caldow and Romero teaches all of the limitations of the claimed invention as described above regarding claim 1, including an electronic control unit (¶ 29 of Shinohara; although not depicted, the disclosure refers to a data processing part that counts droplets of the working liquid and is thus considered to be equivalent to an electronic control unit), but does not explicitly teach:
wherein said electronic control unit further comprises a wireless communications system adapted to wirelessly communicate with said electronic control unit to control said particle concentration analyzing system.
Chen teaches that a particle counting device may utilize an electronic control unit (the controller disclosed in ¶ 33) that comprises a wireless communications system adapted to wirelessly communicate with said electronic control unit to control said particle concentration analyzing system (¶ 33 in view of the details in ¶ 19 which describes how the electronic control unit 15 controls the particle concentration analyzing system).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Shinohara as modified by Caldow and Romero wherein said electronic control unit further comprises a wireless communications system adapted to wirelessly communicate with said electronic control unit to control said particle concentration analyzing system because such a wireless communication obviates the need to directly wire communications lines between various portions of the condensation particle analyzing system and further allows for transmission of particle data to other devices or other users/platforms as suggested in ¶ 33 of Chen.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. US PG-PUB 2013/0180321 A1 (hereafter Shinohara), prior art of record as indicated on the IDS filed 4 November 2020 as being the English equivalent of CN 103175767 listed as cite #1 under “Foreign Patent Documents”, in view of Caldow et al. US PG-PUB 2014/0339415 A1 (hereafter Caldow), prior art of record as indicated on the IDS filed 4 November 2020, and Romero-Nochebuena et al. US PG-PUB 2009/0143503 A1 (hereafter Romero) as applied to claim 1 above, and further in view of Ulevicius et al. US PG-PUB 2009/0031828 A1 (hereafter Ulevicius).
As to claim 48: Shinohara as modified by Caldow and Romero teaches all of the limitations of the claimed invention as described above regarding claim 1, including a working fluid pump (the pump disclosed in Caldow ¶ 35 transfers working fluid from a tank, such as the fill bottle disclosed in ¶ 27, to a fluid saturation chamber, such as the portion where saturation occurs in the CPC 240A disclosed in ¶ 30) and a working fluid tank filled with a working fluid (¶ 23 of Shinohara - while not explicitly depicted, the working liquid, such as an alcohol as disclosed, must be stored in a location and this location is considered to be a working fluid tank that is adapted to contain a working fluid), but does not explicitly teach:
wherein said working fluid pump is a peristaltic pump configured to automatically fill said working fluid tank with a working fluid.
Ulevicius teaches that condensation particle counters may utilize peristaltic pumps to automatically control a fluid level (see ¶ 34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the working fluid pump of Caldow disclosed in ¶ 35 to instead be a peristaltic pump that is configured to automatically fill the working fluid tank with a working fluid in accordance with the details in Romero ¶ 49 because such peristaltic pumps are an art recognized means of achieving the useful and predictable result of controlling liquid flows and levels in condensation particle counting devices such as suggested in ¶ 34 of Ulevicius.

Allowable Subject Matter
Claims 8, 15, 18, 20, and 49, 50, 52, and 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 8: The prior art of record does not disclose or render obvious to the skilled artisan an exhaust pump downstream of said condensation particle counter and configured to draw fluid from said condensation particle counter and wherein said differential pressure sensor is disposed between said exhaust pump and said dilution pump and in electronic communication with a first pressure measuring port and a second pressure measuring port disposed along a flow path of said analyzing system, when considered in combination with the other limitations as recited in the in the instant claim and when considered with the limitations of parent claims 1, 6, and 7.
As to claim 15: The prior art of record does not disclose or render obvious to the skilled artisan a gas sensor being disposed downstream of a working fluid tank and (emphasis added) configured to measure purity of the working fluid transferred from said working fluid tank to said fluid saturation chamber, when considered in combination with the limitations of parent claim 1.
In particular, while it is known in the prior art to utilize a gas sensor in conjunction with a particle concentration analyzing system (see, for example, Ohno US PG-PUB 2007/0039295 A1, ¶ 100 regarding the disclosed gas analyzer 63 that is utilized in conjunction with a condensation particle counter PM as disclosed), there does not appear to be a disclosure, teaching, suggestion, or other motivation to modify the cited prior art documents in any combination that would render obvious a gas sensor that is both disposed downstream of a working fluid tank and is also configured to measure the purity of the working fluid that is transferred from the working fluid tank to the fluid saturation chamber, such as required in claim 15.

As to claim 18: The prior art of record does not disclose or render obvious to the skilled artisan an anti-cheat device that comprises a carbon dioxide concentration sensor adapted to measure a concentration of carbon dioxide present in the sample fluid, said anti-cheat device adapted to compare the measured carbon dioxide concentration to an expected carbon dioxide concentration, when considered in combination with the other limitations recited in the instant claim and when considered in combination with the limitations of parent claims 1 and 4.

As to claim 20: The prior art of record does not disclose or render obvious to the skilled artisan a gas concentration sensor downstream of said sample fluid input wherein said electronic control unit is further adapted to determine if said particle concentration analyzing system is calibrated by comparing the gas concentration measured at said gas concentration sensor, wherein said electronic control unit is configured to calculate and determine if the measured gas concentration is within a specified range of the known gas concentration, when considered in combination with the other limitations recited in the instant claim and parent claim 1.

As to claim 49: The prior art of record does not disclose or render obvious to the skilled artisan a particle concentration analyzing system comprising a downstream pump downstream of said condensation particle counter and different from said working fluid pump, an upstream pump upstream of said condensation particle counter and different from said working fluid pump and (emphasis added) said downstream pump, a differential pressure sensor in electronic communication with said downstream pump and (emphasis added) said upstream pump, said electronic control unit configured to selectively disable said upstream pump and to instruct said differential pressure sensor to measure a downstream pump pressure while said upstream pump is disable and said downstream pump is operating, when considered in combination with the other limitations recited in the instant claim.

As to claim 52: The prior art of record does not disclose or render obvious to the skilled artisan the particle concentration analyzing system further comprising a mixing chamber downstream of the saturator block and upstream of the condenser, and transporting the sample fluid from the sample fluid input to the mixing chamber, and mixing the saturated fluid with the sample fluid in the mixing chamber to create the mixture of the sample fluid and the saturated fluid, when considered in combination with the other limitations recited in the instant claim and in combination with the limitations of parent claim 51.

As to claim 53: The claim depends directly from claim 52 and accordingly is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least by virtue of the claim’s dependency upon an already objected to claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/             Examiner, Art Unit 2855                                                                                                                                                                                           /ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855